DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicants' arguments, filed October 26, 2021, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Drawings

The drawings were received on October 26, 2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
Amended claim 13 requires the use of a peptide that is degradable by a matrix metalloprotease (MMP), which defines a genus of peptides solely by function. There is a single example of such a peptide in specification (that with SEQ ID NO:4). An adequate written description of a genus does not require the disclosure of every species within the genus, but the presence of an art-recognized structure function relationship and if a representative number of species within the genus are disclosed are among the factors considered when evaluating if the written description for a genus has been met. There are numerous MMPs with different peptide recognition sequence that are known, but the claims do not specify which MMPs and/or which MMPs from which organisms can cleave the claimed peptide, so the broadest reasonable interpretation of the claims is any peptide cleavable by any MMP falls within the scope. There are tools that are able to evaluate peptide sequence for possible MMP cleavage sites (such as the PROSPER tool used by the Examiner, see below) but such tools do not relate to all MMPs or 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to 

Claims 12 – 18 and 20 were rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al. (US 2014/0315805) in view of Detamore et al. (US 8,277,832) and Sanborn et al. (Biomaterials, 2002). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 26, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that the scaffolds of Carmichael et al. are not formed from microgel particles linked in vivo to form a scaffold with interstitial spaces and would not have the beneficial properties of allowing for neural progenitor cell recruitment. Detamore is also deficient in several respects as the tissue engineering scaffold disclosed therein in created ex situ using a mold into which the microsphere suspension is flowed and contemplates different material compositions that are not hyaluronic acid based microspheres. Ethanol is used as the melding agent and there is no disclosure of using in situ fused microspheres to treat any condition, let alone stroke. It would physically impossible to implant the already formed scaffolds of Detamore into the stroke cavity. That the microspheres should soak with ethanol for many minutes with the agent and even if this reference could be modified to allow for in situ formation, the person of any skill in the art would be dissuaded from doing so because of the prolonged exposure of sensitive brain tissue to ethanol. The Office Action glosses over this deficiency and suggests that one of ordinary skill in the art in situ and the PEG-based hydrogel, not hyaluronic acid based, was formed in test tubes heated to 37°C. While such materials could be used for drug and gene delivery and tissues adhesives, there is absolutely no disclosure of using the material to treat brain tissue, let alone fill a stroke cavity. The person of ordinary skill in the art would not look to alter the annealing mechanism of Detamore to include the liposome based annealing technique for stroke applications, and doing so would fundamentally alter the nature of the ex vivo formed scaffolds formed a different material for a different purpose of Detamore.
These arguments are unpersuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). That no single reference discloses all features of the claims is why the rejection is based on the combined teachings of the applied prior art references. Detamore et al. discloses that the presence of porosity in the scaffold, in part arising from the use of microspheres with different characteristics such as polymer, particle size or particle size distribution, with the pore size depending on the tissue improves the tissue scaffold properties of the material. The system of Carmichael is delivered directly to the infarct site and releases growth factors that would be expected to encourage tissue growth. "The test for obviousness is not whether the in vivo as in Carmichael et al. and is a PEG based hydrogel need not be incorporated into Carmichael et al. Detamore et al. disclose that various polysaccharides can be used even though the particular polysaccharide hyaluronic acid is not disclosed, the use of hyaluronic acid based polysaccharide materials is disclosed by Carmichael et al. That the particular materials of Detamore et al. and Sanborn are not formed in situ does not mean the person of ordinary skill in the art would not have a reasonable expectation of success that the method of Carmichael et al. could be carried out with a final hydrogel material that contains pores that makes the material a tissue engineering scaffold with an annealing system as in Sanborn et al. that is triggered by normal body temperatures. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness. The instant claims require one or more exogenous annealing agents, with dependent claims 15 specifying that these agents are comprised Factor XIII and thrombin, but how the annealing agents are administered to the stroke cavity is not claimed. That the particles are not a phospholipid vesicle delivery system is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The use of a different annealing mechanism, particularly one that can be triggered at body temperature rather than one using a solvent such as ethanol, would have been obvious to the person of 
As to amended claims 12, complete filing of the infarct location would allow for exposure of all the surrounding tissue to the growth factor releasing material, that when solidified in situ, would match the exact size and shape of the implant location and bring the growth factor releasing material into contact with all the surrounding tissue.
Applicants state regarding amended claim 13, that a matrix metalloprotease (MMP) degradable peptide is not disclosed or suggested in Detamore.
The presence of such a peptide is taught by Sanborn et al., which uses the biomimetic peptide CTIGEGQQHHLGGAKQAGDV (see section 2.3) that was conjugated to the PEG material that would form the hydrogel (section 2.4). The presence of such groups on the microspheres of Detamore et al. will result in a material that will anneal as taught by Sanborn et al. in the presence of thrombin and Factor XIII. As evidenced by the attached information on the peptide sequence used in Sanborn et al., there is a predicted cleavage site for MMP-3 contained within the peptide and therefore the limitation of amended claim 13 is met.
Applicants argue that the limitation of claim 14 is not met by the in vitro experiment of Detamore and the materials of Sanborn were not added to any body cavity but to a glass test tube.
These arguments are unpersuasive. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (see MPEP 2141(II)(C)). The person of ordinary skill in the art would reasonably expect that the system of Sanborn et al. can be in vivo, and when injected along with hydrogel microspheres into a stroke cavity, would anneal to form a porous hydrogel tissue scaffold to release growth factors.
As to claim 16, Applicants argue that Carmichael is the only reference that addresses stroke and uses a different hydrogel system and does not use hydrogel particles.
These arguments are unpersuasive. As these features are taught by the combination of Carmichael et al. with Detamore et al. and Sanborn et al., the primary reference need not disclose these features.
Applicants disagree with the contention that the features of claims 17 and 18 are results effective parameters. Monodisperse microspheres were primarily used in Detamore and claim 17 has been amended to require a non-uniform diameter. The mixture of 5 µm and 140 µm bimodal microsphere distribution which lie outside the claimed range. Detamore et al. is completely silent as to the void fraction of the scaffold.
These arguments are unpersuasive. The explicit teachings of Detamore et al. and the knowledge of the person of ordinary skill in the art indicates that particle size and particle size distribution are results effective parameters. No reasoning as to why Applicants feel that they are not has been set forth for the Examiner to evaluate. Prior art is relevant for all that is disclosed and the teachings are not limited to the examples. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). (MPEP 2123). Furthermore, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). MPEP 2123, emphasis added. Col 16, ln 60 – 65 of Detamore et al. discloses ranges that overlap with those of claims 17 and 20. No particular definition of “non-uniform diameter” or “different sizes” has been set forth in the specification. Under the broadest reasonable interpretations of these terms, even small differences in sizes would result in a material that meets the limitation of “non-uniform diameter” or “different sizes”. The person of ordinary skill in the art would expect, based on the disclosure of Detamore et al. and their knowledge, that particle size will influence pore size in the final product with pore size being dependent on the tissue. Thus the person of ordinary skill in the art would expect that even, for example a 100 µm particle size was used, not all the particles would 100.00 µm in size, resulting in non-uniform diameters, and that particles of different nominal sizes can be used when preparing such hydrogels. The materials of Detamore contain pores and therefore have a value for the void fraction even if this particular parameter is not reported. As set forth previously, the Office is not in a position to make and test the materials to determine this value. The statements of Applicants do not establish that the materials of Detamore et al. do not meet this limitation.
As to claim 20, Applicants argue that the “bimodal” example of Detamore falls outside the range of this claims. The use of a single population of particles that are not all the exact same size set forth in the Office Action directly contradicts the teachings of Detamore et al. The microspheres of Detamore are monodisperse as shown in figure 23A. The scaffold of Applicant’s specification can be made from small and large microgel particles lying with a size range of about 20 to about 120 µm, clearly disclosing 
These arguments are unpersuasive. As discussed in greater detail above, the teachings of Detamore et al. or any prior art reference are not limited to the examples. That one embodiments uses a monodisperse sample does not teach away from other examples in which particles of clearly different sizes, as cited by Applicant, are used. That the particular diameter of particles used in that specific example lie outside of the claimed range when the overall possible size ranges overlap with the claimed ranges renders obvious the non-binary collection of different sized particles as required by amended claim 20.
 
Claim 18 was rejected under 35 U.S.C. 103 as being unpatentable over Carmichael et al., Detamore et al. and Sanborn et al. further in view of Griffin et al. (WO 2016/011387). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 26, 2021 and those set forth herein.
Applicants traverse this rejection on the grounds that Griffin does not relate to the use of microgel particles in stroke cavities and the recruitment of NPC into the stroke cavity.
These arguments are unpersuasive. Griffin et al. need not disclose such limitations as these limitations are taught by Carmichael et al., Detamore et al. and Sanborn et al. The explicit disclosure of Griffin et al. as to the effect of void volume fraction of scaffolds comprised of a plurality of microgel particles and biodegradable .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12 – 18 and 20 were provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 22 and 26 - 38 of copending Application No. 17054421 in view of Detamore et al. (US 8,277,832) and Sanborn et al. (Biomaterials, 2002) optionally further in view of Griffin et al. (WO 2016/011387). This rejection is MAINTAINED for the reasons of record set forth in the Office Action mailed July 26, 2021 and those set forth herein. 
The typographical error in the application number has been corrected and the last three digits were correct in the body of the rejection and US’421 and the instant application are the only two non-provisional applications by inventors Lina Nih and Elias Sideris.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618